Citation Nr: 1041148	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  01-05 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities.

4.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to March 
1972, and from December 1990 to October 1991.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a May 2008 decision, the Board determined that new and 
material evidence had not been received to reopen a previously 
denied claim of service connection for residuals of a right and 
left foot injuries; denied service connection for a skin rash of 
the right index finger, asbestosis, PTSD, and emphysema; denied 
an initial disability rating greater than 10 percent for 
degenerative joint disease of the right knee; and stayed 
adjudication of the claims of service connection for diabetes 
mellitus, peripheral neuropathy of the right and left lower 
extremities, and an eye disability, subject to the resolution of 
litigation stemming from the holding of the U.S. Court of Appeals 
for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).

The appellant appealed the Board's May 2008 decision to the 
Court.  While the matter was pending before the Court, in 
September 2009, the appellant's attorney and a representative of 
VA's Office of General Counsel filed a joint motion for partial 
remand of the Board's May 2008 decision "to the extent that it 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD)."  Joint motion at page 1.  The parties 
indicated that they did not wish to disturb the remaining portion 
of the Board's decision, including that portion which "denied" 
service connection for diabetes mellitus, peripheral neuropathy, 
and an eye disability.  In an October 2009 order, the Court 
granted the motion, vacated the portion of the Board's May 2008 
decision denying service connection for PTSD, and remanded that 
issue to the Board for compliance with the instructions in the 
September 2009 joint motion.  The appeal as to the remaining 
portion of the Board's decision was dismissed.  

For the reasons set forth below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2009 joint motion for partial remand, the 
parties expressly indicated that they did not wish to disturb the 
Board's May 2008 decision "denying" service connection for 
diabetes mellitus, peripheral neuropathy, and an eye disability.  
As set forth above, however, the Board's May 2008 decision did 
not adjudicate those issues.  Rather, the Board deferred 
adjudication of those claims in light of the stay imposed pending 
resolution of litigation stemming from the Court's holding in 
Haas v. Nicholson, 20 Vet. App. 257 (2006).

In this case, the record on appeal shows that the appellant 
served aboard the U.S.S. Anchorage in the waters offshore 
Vietnam.  His service is not shown to have involved duty in or 
visitation to the Republic of Vietnam.  He does not contend 
otherwise.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2010).  In Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled the Court's decision in Haas, and held that VA 
regulations require that a veteran must have actually set foot 
within the land borders of Vietnam or been present in the inland 
waters of Vietnam to be entitled to presumptive service 
connection.

Given the parties' joint motion and the evidence of record, it is 
unclear whether the appellant wishes to pursue his claims of 
service connection for diabetes mellitus, peripheral neuropathy, 
and an eye disability.  This should be clarified on remand.  

In the event that the appellant does wish to pursue these claims, 
the Board observes that since the RO last considered these 
claims, additional evidence has been associated with the record 
on appeal, including VA clinical records containing continued 
notations of diabetes mellitus, diabetic retinopathy, and 
peripheral vascular disease.  Under applicable regulation, such 
evidence must be referred to the RO for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2010).  

With respect to the appellant's claim of service connection for 
PTSD, in the September 2009 joint motion, the parties agreed that 
the section 5103(a) notices previously provided to the appellant 
in connection with his claim of service connection for PTSD were 
inadequate because they failed to advise him that he could submit 
"buddy statements" corroborating his claimed in-service 
stressors.  

Additionally, the Board notes that effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat veterans.  
See 75 Fed. Reg.  39,843-39,852 (effective July 13, 2010).  
Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) 
eliminates the need for stressor corroboration in circumstances 
in which the claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3).

As set forth in October 2010 written arguments, the appellant's 
claimed stressors include 

undergoing SCUD missile attacks, rockets being fired 
at the Port of Domon [sic], being in "MOPP" gear for 
five hours or longer at times, staying in an aircraft 
hanger during alerts in chemical suits and fearing the 
steel beams from the hanger falling, and becoming lost 
in the desert while assigned to Lost Base Echo and 
believing that a helicopter was going to destroy them.

See Attorney submission of October 6, 2010, at page 4.  

The Board notes that the appellant's service personnel records 
show that he served in the Southwest Asia theater of operations 
from January to April 1991.  In light of his duty station and 
claimed stressors, the Board finds that amended regulation is 
potentially applicable and should be considered by the RO.  
Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a), which expressly 
includes an advisement that he can submit 
"buddy statements" for the purpose of 
corroborating his claimed in-service 
stressors.  

2.  The RO should contact the appellant and 
his attorney and clarify whether the 
appellant wishes to pursue his claims of 
service connection for diabetes mellitus, 
peripheral neuropathy, and an eye 
disability.  

3.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record.  If 
any claim remains denied, he and his 
attorney should be provided with a 
supplemental statement of the case, 
including appropriate citations to the 
amended version of section 3.304, and an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


